DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 7, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (PGPub 2009/0117467) and further in view of Ho et al. (WO2009/085015 (corresponding PGPub 2011/0052813 used for citation purposes)).
Considering Claim 1, Zhamu discloses a lithium secondary battery (lithium secondary battery [0086, 0087]) comprising:
a positive electrode (positive electrode 16 [0087, Figure 1]); 
an electrolyte (filled electrolyte [0087]); and 
a negative electrode (negative electrode 20 [0087]), 
wherein the negative electrode comprises:
a negative electrode active material comprising a compound comprising silicon (negative electrode active material comprises a silicon compound [0067, 0108]); and 
a sheet-like conductive additive comprising a graphene (nano-scaled graphene platelet [0067]) comprising carbon atoms and oxygen atoms (graphene platelets prepared with oxidation [0076, 0101, 0143], so graphene platelets contain oxygen atoms and known carbon atoms), 
wherein the sheet-like conductive additive clings to the negative electrode active material (negative active material is in a fine powder form that may be attached to the graphene platelets [0067] as the flexibility and strength of the graphene platelets make them ideal materials to absorb or buffer volume expansion or contraction [0068], so selecting the option of attachment to the graphene platelets would have been obvious to a person of ordinary skill in the art), and 
wherein the negative electrode active material is in direct contact with the electrolyte (electrolyte disposed adjacent to negative electrode [0079], wherein both the active material and the NGPs, as part of the mixed composite, absorb and desorb lithium ions such that the active material is in direct contact with the filled electrolyte [0079, 0087] as all edges are exposed to the electrolyte [0092]). 
However, Zhamu is silent to proportions of the carbon atoms and oxygen atoms as well as a proportion of sp2-bonded carbon atoms. 
Ho discloses a graphene comprising hydrogen atoms, carbon atoms and oxygen atoms (graphene nanosheet comprises carbon atoms and oxygen atoms [0017], functional groups such as RNH2 may be added at a proportion of one functional group per 6-100 carbon atoms [0014, 0016, claim 5]). A proportion of the carbon atoms is measured by X-ray photoelectron spectroscopy (stoichiometry determined by X-ray photoelectron spectroscopy [0037]), and the ratio of oxygen atoms to carbon atoms is sub-stoichiometric [0017] such that O:C is less than 1:2 [0017, 0020] but more than 0.1:2 [0020], which corresponds to a carbon proportion of approximately more than 66% and lower than 95% and an oxygen proportion of more than 5% and less than 34%. Stoichiometric GO may correspond to bonded oxygen groups that exist primarily as epoxy groups and with all sp3 carbons ([0053, 0035]), but such a material is completely insulating ([0035]). An O:C ratio less than 1:2 denotes a sub-stoichiometric ratio ([0017]), so the discussed scenario wherein the bonded oxygen atoms exist primarily as epoxy groups with an oxygen to carbon ratio is less than 0.3 and more than 0.05 (oxygen 5% - 23%, carbon 77% to 95%) meets the requirement of a sub-stoichiometric ratio ([0053]). 
The fraction of sp2 - hybridized carbon atoms is between 0.4 and 0.9 (40 to 90%) ([0053]) to increase the electrical and thermal properties ([0054], [0035]). The proportions may be determined with X-ray photoelectron spectroscopy ([0037]). A sum of the proportion of carbon atoms and oxygen atoms is lower than 100% as the graphene oxide is modified with functional groups other than carbon and oxygen (such as RNH2) at a proportion of one functional group per 6-100 carbon atoms. ([0014], [0016], claim 5). 
Based on the proportions listed above, the proportions of Ho overlap with the claimed proportions of the claimed invention that state a proportion of the carbon atoms is higher than or equal to 80% and lower than 90%, a proportion of the oxygen atoms is higher than or equal to 10% and lower than 20%, a sum of the proportion of carbon atoms and oxygen atoms is lower than 100%, and a proportion of sp2-bonded carbon atoms among the carbon atoms is higher than or equal to 50% and lower than or equal to 80%. 
Ho and the claims differ in that Ho does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Ho overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Ho discloses that the graphene oxide may be used in a battery electrode [0062]. These proportions are taught to increase the thermal and electrical properties [0054, 0035]. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the battery of Zhamu with the proportions of Ho in order to increase the thermal and electrical properties of the battery material [0054, 0035].
	Considering Claim 2, Zhamu discloses that the negative electrode active material is a particle (negative active material is in a fine powder form [0067]). 
	Considering Claim 3, Zhamu discloses that the compound comprising silicon has an amorphous structure (silicon compound is preferably amorphous [0070, 0144]). 	
Considering Claim 4, Zhamu discloses a lithium secondary battery (lithium secondary battery [0086, 0087]) comprising:
a positive electrode (positive electrode 16 [0087, Figure 1]); 
an electrolyte (filled electrolyte [0087]); and 
a negative electrode (negative electrode 20 [0087]), 
wherein the negative electrode comprises:
a negative electrode active material comprising a compound comprising silicon (negative electrode active material comprises a silicon compound [0067, 0108]); and 
a sheet-like conductive additive comprising a graphene (nano-scaled graphene platelet [0067]) comprising carbon atoms and oxygen atoms (graphene platelets prepared with oxidation [0076, 0101, 0143], so graphene platelets contain oxygen atoms and known carbon atoms), 
wherein the negative electrode active material is at least partially surrounded with the sheet-like conductive additive (negative active material is in a fine powder form that may be attached to the graphene platelets [0067] as the flexibility and strength of the graphene platelets make them ideal materials to absorb or buffer volume expansion or contraction [0068], so selecting the option of attachment to the graphene platelets such that the graphene platelets partially surround the negative active material would have been obvious to a person of ordinary skill in the art), and 
wherein the negative electrode active material is in direct contact with the electrolyte (electrolyte disposed adjacent to negative electrode [0079], wherein both the active material and the NGPs, as part of the mixed composite, absorb and desorb lithium ions such that the active material is in direct contact with the filled electrolyte [0079, 0087] as all edges are exposed to the electrolyte [0092]). 
However, Zhamu is silent to proportions of the carbon atoms and oxygen atoms as well as a proportion of sp2-bonded carbon atoms. 
Ho discloses a graphene comprising hydrogen atoms, carbon atoms and oxygen atoms (graphene nanosheet comprises carbon atoms and oxygen atoms [0017], functional groups such as RNH2 may be added at a proportion of one functional group per 6-100 carbon atoms [0014, 0016, claim 5]). A proportion of the carbon atoms is measured by X-ray photoelectron spectroscopy (stoichiometry determined by X-ray photoelectron spectroscopy [0037]), and the ratio of oxygen atoms to carbon atoms is sub-stoichiometric [0017] such that O:C is less than 1:2 [0017, 0020] but more than 0.1:2 [0020], which corresponds to a carbon proportion of approximately more than 66% and lower than 95% and an oxygen proportion of more than 5% and less than 34%. Stoichiometric GO may correspond to bonded oxygen groups that exist primarily as epoxy groups and with all sp3 carbons ([0053, 0035]), but such a material is completely insulating ([0035]). An O:C ratio less than 1:2 denotes a sub-stoichiometric ratio ([0017]), so the discussed scenario wherein the bonded oxygen atoms exist primarily as epoxy groups with an oxygen to carbon ratio is less than 0.3 and more than 0.05 (oxygen 5% - 23%, carbon 77% to 95%) meets the requirement of a sub-stoichiometric ratio ([0053]). 
The fraction of sp2 - hybridized carbon atoms is between 0.4 and 0.9 (40 to 90%) ([0053]) to increase the electrical and thermal properties ([0054], [0035]). The proportions may be determined with X-ray photoelectron spectroscopy ([0037]). A sum of the proportion of carbon atoms and oxygen atoms is lower than 100% as the graphene oxide is modified with functional groups other than carbon and oxygen (such as RNH2) at a proportion of one functional group per 6-100 carbon atoms. ([0014], [0016], claim 5). 
Based on the proportions listed above, the proportions of Ho overlap with the claimed proportions of the claimed invention that state a proportion of the carbon atoms is higher than or equal to 80% and lower than 90%, a proportion of the oxygen atoms is higher than or equal to 10% and lower than 20%, a sum of the proportion of carbon atoms and oxygen atoms is lower than 100%, and a proportion of sp2-bonded carbon atoms among the carbon atoms is higher than or equal to 50% and lower than or equal to 80%. 
Ho and the claims differ in that Ho does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Ho overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Ho discloses that the graphene oxide may be used in a battery electrode [0062]. These proportions are taught to increase the thermal and electrical properties [0054, 0035]. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the battery of Zhamu with the proportions of Ho in order to increase the thermal and electrical properties of the battery material [0054, 0035]. 
	Considering Claim 5, Zhamu discloses that the negative electrode active material is a particle (negative active material is in a fine powder form [0067]).
	Considering Claim 6, Zhamu discloses that the compound comprising silicon has an amorphous structure (silicon compound is preferably amorphous [0070, 0144]).	
Considering Claim 7, Zhamu discloses a lithium secondary battery (lithium secondary battery [0086, 0087]) comprising:
a positive electrode (positive electrode 16 [0087, Figure 1]); 
an electrolyte (filled electrolyte [0087]); and 
a negative electrode (negative electrode 20 [0087]), 
wherein the negative electrode comprises:
a negative electrode active material comprising a compound comprising silicon (negative electrode active material comprises a silicon compound [0067, 0108]); and 
a sheet-like conductive additive comprising a graphene (nano-scaled graphene platelet [0067]) comprising carbon atoms and oxygen atoms (graphene platelets prepared with oxidation [0076, 0101, 0143], so graphene platelets contain oxygen atoms and known carbon atoms), 
wherein the sheet-like conductive additive has a bag-like shape (graphene platelets that overlap each other form bag-like shape and create a network of electron-conducting paths [Figure 2, 0081, 0093]), 
wherein the negative electrode active material is at least partially surrounded with the bag-like shape of the sheet-like conductive additive (negative active material is in a fine powder form that may be attached to the graphene platelets [0067] as the flexibility and strength of the graphene platelets make them ideal materials to absorb or buffer volume expansion or contraction [0068], so selecting the option of attachment to the graphene platelets such that the graphene platelets partially surround the negative active material would have been obvious to a person of ordinary skill in the art), and 
wherein the negative electrode active material is in direct contact with the electrolyte (electrolyte disposed adjacent to negative electrode [0079], wherein both the active material and the NGPs, as part of the mixed composite, absorb and desorb lithium ions such that the active material is in direct contact with the filled electrolyte [0079, 0087] as all edges are exposed to the electrolyte [0092]).
However, Zhamu is silent to proportions of the carbon atoms and oxygen atoms as well as a proportion of sp2-bonded carbon atoms. 
Ho discloses a graphene comprising hydrogen atoms, carbon atoms and oxygen atoms (graphene nanosheet comprises carbon atoms and oxygen atoms [0017], functional groups such as RNH2 may be added at a proportion of one functional group per 6-100 carbon atoms [0014, 0016, claim 5]). A proportion of the carbon atoms is measured by X-ray photoelectron spectroscopy (stoichiometry determined by X-ray photoelectron spectroscopy [0037]), and the ratio of oxygen atoms to carbon atoms is sub-stoichiometric [0017] such that O:C is less than 1:2 [0017, 0020] but more than 0.1:2 [0020], which corresponds to a carbon proportion of approximately more than 66% and lower than 95% and an oxygen proportion of more than 5% and less than 34%. Stoichiometric GO may correspond to bonded oxygen groups that exist primarily as epoxy groups and with all sp3 carbons ([0053, 0035]), but such a material is completely insulating ([0035]). An O:C ratio less than 1:2 denotes a sub-stoichiometric ratio ([0017]), so the discussed scenario wherein the bonded oxygen atoms exist primarily as epoxy groups with an oxygen to carbon ratio is less than 0.3 and more than 0.05 (oxygen 5% - 23%, carbon 77% to 95%) meets the requirement of a sub-stoichiometric ratio ([0053]). 
The fraction of sp2 - hybridized carbon atoms is between 0.4 and 0.9 (40 to 90%) ([0053]) to increase the electrical and thermal properties ([0054], [0035]). The proportions may be determined with X-ray photoelectron spectroscopy ([0037]). A sum of the proportion of carbon atoms and oxygen atoms is lower than 100% as the graphene oxide is modified with functional groups other than carbon and oxygen (such as RNH2) at a proportion of one functional group per 6-100 carbon atoms. ([0014], [0016], claim 5). 
Based on the proportions listed above, the proportions of Ho overlap with the claimed proportions of the claimed invention that state a proportion of the carbon atoms is higher than or equal to 80% and lower than 90%, a proportion of the oxygen atoms is higher than or equal to 10% and lower than 20%, a sum of the proportion of carbon atoms and oxygen atoms is lower than 100%, and a proportion of sp2-bonded carbon atoms among the carbon atoms is higher than or equal to 50% and lower than or equal to 80%. 
Ho and the claims differ in that Ho does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Ho overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Ho discloses that the graphene oxide may be used in a battery electrode [0062]. These proportions are taught to increase the thermal and electrical properties [0054, 0035]. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the battery of Zhamu with the proportions of Ho in order to increase the thermal and electrical properties of the battery material [0054, 0035]. 
	Considering Claim 8, Zhamu discloses that the negative electrode active material is a particle (negative active material is in a fine powder form [0067]).
	Considering Claim 9, Zhamu discloses that the compound comprising silicon has an amorphous structure (silicon compound is preferably amorphous [0070, 0144]).
	Considering Claim 10, Zhamu discloses that the negative electrode further comprises a binder (binder [0075, 0078]). 
	Considering Claim 11, Zhamu discloses that the negative electrode further comprises a binder (binder [0075, 0078]). 
	Considering Claim 12, Zhamu discloses that the negative electrode further comprises a binder (binder [0075, 0078]). 
	Considering Claim 13, Zhamu discloses that the positive electrode comprises a positive electrode active material (positive electrode active material [0088]), and wherein the positive electrode active material comprises a lithium compound (active material comprises various lithium oxides [0088]). 
	Considering Claim 14, Zhamu discloses that the positive electrode comprises a positive electrode active material (positive electrode active material [0088]), and wherein the positive electrode active material comprises a lithium compound (active material comprises various lithium oxides [0088]).
	Considering Claim 15, Zhamu discloses that the positive electrode comprises a positive electrode active material (positive electrode active material [0088]), and wherein the positive electrode active material comprises a lithium compound (active material comprises various lithium oxides [0088]).
	Considering Claim 16, Zhamu discloses that the positive electrode comprises a sheet-like conductive additive (positive electrode comprises nanographene platelet NGP [0089]). 
	Considering Claim 17, Zhamu discloses that the positive electrode comprises a sheet-like conductive additive (positive electrode comprises nanographene platelet NGP [0089]). 
Considering Claim 18, Zhamu discloses that the positive electrode comprises a sheet-like conductive additive (positive electrode comprises nanographene platelet NGP [0089]). 	
Considering Claim 19, Zhamu discloses a lithium secondary battery (lithium secondary battery [0086, 0087]) comprising:
a positive electrode (positive electrode 16 [0087, Figure 1]); 
an electrolyte (filled electrolyte [0087]); and 
a negative electrode (negative electrode 20 [0087]), 
wherein the positive electrode comprises:
a positive electrode active material comprising a lithium compound (positive active material comprises various lithium oxides [0088]); and 
a sheet-like conductive additive comprising a graphene (nano-scaled graphene platelet [0067]) comprising carbon atoms and oxygen atoms (graphene platelets prepared with oxidation [0076, 0101, 0143], so graphene platelets contain oxygen atoms and known carbon atoms), 
wherein the sheet-like conductive additive clings to the positive electrode active material particle (positive electrode comprises nano graphene platelets NGPs [0089], active material is in a fine powder form that may be attached to the graphene platelets [0067] as the flexibility and strength of the graphene platelets make them ideal materials to absorb or buffer volume expansion or contraction [0068], so selecting the option of positive electrode active material attachment to the graphene platelets would have been obvious to a person of ordinary skill in the art), and 
wherein the positive electrode active material is in direct contact with the electrolyte (positive electrode comprises nano graphene platelets NGPs [0089], electrolyte disposed adjacent to positive electrode [0079], wherein both the active material and the NGPs, as part of the mixed composite, absorb and desorb lithium ions such that the active material is in direct contact with the filled electrolyte [0079, 0087] as all edges are exposed to the electrolyte [0092]). 
However, Zhamu is silent to proportions of the carbon atoms and oxygen atoms as well as a proportion of sp2-bonded carbon atoms. 
Ho discloses a graphene comprising hydrogen atoms, carbon atoms and oxygen atoms (graphene nanosheet comprises carbon atoms and oxygen atoms [0017], functional groups such as RNH2 may be added at a proportion of one functional group per 6-100 carbon atoms [0014, 0016, claim 5]). A proportion of the carbon atoms is measured by X-ray photoelectron spectroscopy (stoichiometry determined by X-ray photoelectron spectroscopy [0037]), and the ratio of oxygen atoms to carbon atoms is sub-stoichiometric [0017] such that O:C is less than 1:2 [0017, 0020] but more than 0.1:2 [0020], which corresponds to a carbon proportion of approximately more than 66% and lower than 95% and an oxygen proportion of more than 5% and less than 34%. Stoichiometric GO may correspond to bonded oxygen groups that exist primarily as epoxy groups and with all sp3 carbons ([0053, 0035]), but such a material is completely insulating ([0035]). An O:C ratio less than 1:2 denotes a sub-stoichiometric ratio ([0017]), so the discussed scenario wherein the bonded oxygen atoms exist primarily as epoxy groups with an oxygen to carbon ratio is less than 0.3 and more than 0.05 (oxygen 5% - 23%, carbon 77% to 95%) meets the requirement of a sub-stoichiometric ratio ([0053]). 
The fraction of sp2 - hybridized carbon atoms is between 0.4 and 0.9 (40 to 90%) ([0053]) to increase the electrical and thermal properties ([0054], [0035]). The proportions may be determined with X-ray photoelectron spectroscopy ([0037]). A sum of the proportion of carbon atoms and oxygen atoms is lower than 100% as the graphene oxide is modified with functional groups other than carbon and oxygen (such as RNH2) at a proportion of one functional group per 6-100 carbon atoms. ([0014], [0016], claim 5). 
Based on the proportions listed above, the proportions of Ho overlap with the claimed proportions of the claimed invention that state a proportion of the carbon atoms is higher than or equal to 80% and lower than 90%, a proportion of the oxygen atoms is higher than or equal to 10% and lower than 20%, a sum of the proportion of carbon atoms and oxygen atoms is lower than 100%, and a proportion of sp2-bonded carbon atoms among the carbon atoms is higher than or equal to 50% and lower than or equal to 80%. 
Ho and the claims differ in that Ho does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Ho overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Ho discloses that the graphene oxide may be used in a battery electrode [0062]. These proportions are taught to increase the thermal and electrical properties [0054, 0035]. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the battery of Zhamu with the proportions of Ho in order to increase the thermal and electrical properties of the battery material [0054, 0035]. 
Considering Claim 20, Zhamu discloses a lithium secondary battery (lithium secondary battery [0086, 0087]) comprising:
a positive electrode (positive electrode 16 [0087, Figure 1]); 
an electrolyte (filled electrolyte [0087]); and 
a negative electrode (negative electrode 20 [0087]), 
wherein the positive electrode comprises:
a positive electrode active material comprising a lithium compound (positive active material comprises various lithium oxides [0088]); and 
a sheet-like conductive additive comprising a graphene (nano-scaled graphene platelet [0067]) comprising carbon atoms and oxygen atoms (graphene platelets prepared with oxidation [0076, 0101, 0143], so graphene platelets contain oxygen atoms and known carbon atoms),
wherein the positive electrode active material particle is at least partly surrounded with the sheet-like conductive additive (positive electrode comprises nano graphene platelets NGPs [0089], active material is in a fine powder form that may be attached to the graphene platelets [0067] as the flexibility and strength of the graphene platelets make them ideal materials to absorb or buffer volume expansion or contraction [0068], so selecting the option of attachment to the graphene platelets such that the graphene platelets partially surround the positive active material would have been obvious to a person of ordinary skill in the art), and 
wherein the positive electrode active material is in direct contact with the electrolyte (positive electrode comprises nano graphene platelets NGPs [0089], electrolyte disposed adjacent to positive electrode [0079], wherein both the active material and the NGPs, as part of the mixed composite, absorb and desorb lithium ions such that the active material is in direct contact with the filled electrolyte [0079, 0087] as all edges are exposed to the electrolyte [0092]).
However, Zhamu is silent to proportions of the carbon atoms and oxygen atoms as well as a proportion of sp2-bonded carbon atoms. 
Ho discloses a graphene comprising hydrogen atoms, carbon atoms and oxygen atoms (graphene nanosheet comprises carbon atoms and oxygen atoms [0017], functional groups such as RNH2 may be added at a proportion of one functional group per 6-100 carbon atoms [0014, 0016, claim 5]). A proportion of the carbon atoms is measured by X-ray photoelectron spectroscopy (stoichiometry determined by X-ray photoelectron spectroscopy [0037]), and the ratio of oxygen atoms to carbon atoms is sub-stoichiometric [0017] such that O:C is less than 1:2 [0017, 0020] but more than 0.1:2 [0020], which corresponds to a carbon proportion of approximately more than 66% and lower than 95% and an oxygen proportion of more than 5% and less than 34%. Stoichiometric GO may correspond to bonded oxygen groups that exist primarily as epoxy groups and with all sp3 carbons ([0053, 0035]), but such a material is completely insulating ([0035]). An O:C ratio less than 1:2 denotes a sub-stoichiometric ratio ([0017]), so the discussed scenario wherein the bonded oxygen atoms exist primarily as epoxy groups with an oxygen to carbon ratio is less than 0.3 and more than 0.05 (oxygen 5% - 23%, carbon 77% to 95%) meets the requirement of a sub-stoichiometric ratio ([0053]). 
The fraction of sp2 - hybridized carbon atoms is between 0.4 and 0.9 (40 to 90%) ([0053]) to increase the electrical and thermal properties ([0054], [0035]). The proportions may be determined with X-ray photoelectron spectroscopy ([0037]). A sum of the proportion of carbon atoms and oxygen atoms is lower than 100% as the graphene oxide is modified with functional groups other than carbon and oxygen (such as RNH2) at a proportion of one functional group per 6-100 carbon atoms. ([0014], [0016], claim 5). 
Based on the proportions listed above, the proportions of Ho overlap with the claimed proportions of the claimed invention that state a proportion of the carbon atoms is higher than or equal to 80% and lower than 90%, a proportion of the oxygen atoms is higher than or equal to 10% and lower than 20%, a sum of the proportion of carbon atoms and oxygen atoms is lower than 100%, and a proportion of sp2-bonded carbon atoms among the carbon atoms is higher than or equal to 50% and lower than or equal to 80%. 
Ho and the claims differ in that Ho does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Ho overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Ho discloses that the graphene oxide may be used in a battery electrode [0062]. These proportions are taught to increase the thermal and electrical properties [0054, 0035]. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the battery of Zhamu with the proportions of Ho in order to increase the thermal and electrical properties of the battery material [0054, 0035]. 
Considering Claim 21, Zhamu discloses that the sheet-like conductive additive has a bag-like shape (graphene platelets that overlap each other form bag-like shape and create a network of electron-conducting paths [Figure 2, 0081, 0093]), and 
wherein the positive electrode active material particle is at least partly surrounded with the bag-like shape of the sheet-like conductive additive (positive electrode comprises nano graphene platelets NGPs [0089], active material is in a fine powder form that may be attached to the graphene platelets [0067] as the flexibility and strength of the graphene platelets make them ideal materials to absorb or buffer volume expansion or contraction [0068], so selecting the option of attachment to the graphene platelets such that the graphene platelets partially surround the positive active material would have been obvious to a person of ordinary skill in the art). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725